 202DECISIONSOF NATIONALLABOR RELATIONS BOARDRaymond International,Inc. and JosephG.Wright.Case 5-CA-6902June 3, 1975DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn March 31,, 1975, Administrative Law JudgeMorton D. Friedman issued the attached Decision inthis proceeding. Thereafter, -the Charging Party filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, fmdings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the complaintherein be,and it herebyis,dismissedin its entirety.commission of any unfair labor, practices. At the- close ofthe hearing, the parties waived oralargumentbut there-after the Respondent and the General Counsel filed briefsin support of their respective positions.Upon the entire record, and from my observation of thedemeanor ofthe witnesses,and with due considerationgiven to the contentions advanced by the parties in theirbriefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Texas corporationis engaged at itsElkridge,Maryland, location in the business of soil andfoundation testing. During the year immediately precedingthe issuance of the complaint herein, a representativeperiod, the Respondent purchased and received in inter-state commerce materials and supplies ofa value in excessof $50,000 directly from points located outside the State ofMaryland.It is admitted, and I fmd, that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDIt is admitted, and I fmd, that International Union ofOperating Engineers, Local 37, herein called the Union, isa labor organization within the meaning of Section 2(5) ofthe Act.HI. THEALLEGED UNFAIRLABOR PRACTICESiThe ChargingPartyhas excepted to certain credibility findings madeby the Administrative Law Judge.It is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderanceof all of therelevant evidenceconvinces us that the resolutions are incorrect.StandardDry WallProducts,Inc.,91NLRB 544 (1950),enfd.188 F.2d362 (C.A. 3, 1951).We havecarefully examined the record and find no basis for reversing his findings.For the reasons set forthinCollyerInsulatedWire,A Gulfand WesternSystems Co,192 NLRB837 (1971),and related cases,Member Jenkinswould not have in any event deferred this case to arbitration.DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Administrative Law Judge: Thiscasewas heard on December 17, 1974, at Baltimore,Maryland, upon the complaint of the General Counselissued November 14, 1974, which complaint was based ona charge filed on September 30, 1974. The complaintalleges,in substance, that the Respondent, RaymondInternational, Inc., herein called the Respondent or theCompany, violated Section 8(a)(3) and (1) of the NationalLabor Relations Act, herein called the Act, by discrimina-torily selecting for layoff two of its employees during aneconomic layoff because the said employees had engagedin and were engaging in union activities on behalf ofInternationalUnion of Operating Engineers, Local 37,herein called the Union, and refusing and failing toreinstatethe said employees to their former or substantiallyequivalent positions for the same reason. The answer, whileadmitting certain allegations of the complaint, denies the218 NLRB No. 39A.The IssuesThe events leading up to the layoff of the two employeesinvolved herein arise, not in the usual context of a unionorganizational drive, but out of the individual activities oftwo employees who allegedly acted on behalf of theirfellow employees in the context of a 3-year collective-bargaining relationship between the Respondent and theUnion. As noted above, the layoffs of these employeesoccurred during a period when economic layoffs werenecessitated by the falling off of business of the Respon-dent.General Counsel concedes this, but alleges that theindividualswere selected out of seniority and for thereason that they were active on behalf of their fellowemployees with regard to matters relating to the union-employer relationship between the Respondent and theUnion.The Respondent contends that the layoffs were lawfuland the testimony of its witnesses sets forth the reasonsthat the individuals were selected for layoffs at theparticular time. If this testimony is credited, the reasonsadvanced by the Respondent for the layoffs would notconstituteunfair labor practices. Thus, essentially, thebasic issue presented is one of credibility. It arises out ofthe testimony of the two alleged discriminatees whotestified that on the day they were discharged they weretoldby Respondent's general superintendent that theywere, in effect, selected for layoff by reason of their unionactivities. The general superintendent, in testifying, denied RAYMOND INTERNATIONAL, INC.203making any such statement to the employees and insistedin his testimony that the selection was purely nondiscrimi-natory and that the alleged discriminatees were selected onthe basis of seniority considerations and because they werethe least capable employees in their respective classifica-tions.)B.The EventsJoseph G. Wright, the Charging Party herein, and one ofthe alleged discriminatees, was hired by the Respondent onJune 8, 1973. Respondent's general superintendent, JosephJ.Fresolone, testified credibly that he hired Wright as adriller upon the written recommendation of another boringand testing firm, Pennyman & Brown, which recommenda-tion stated thatWright was extremely well qualified andthat if Pennyman & Brown, which had gone out of the testboring business, were to resume this type of operationagain they would immediately rehire Wright upon thelatter's request.Wright worked as a driller between his dateof hire and sometime in September 1973 when he wasappointed by Fresolone to the position of assistantsuperintendent.Before this occurred, however,Wrighttogether with the other alleged discriminatee, Joseph Herr,worked on a job that had to be performed in a rush for aclient of the Respondent, and the work was performed soefficientlyand so quickly, that Fresolone upon therecommendation of the former manager of the Respon-dent's facility awarded a $100 bonus to Wright for hisefficient completion of the job.Wright then shared thisbonus with Herr.Beginning February 14, 1974, as assistant superinten-dent,Wright was designated to head a project at theConowingo Dam, approximately 50 miles northwest ofBaltimore,Maryland, for the Pennsylvania Electric Com-pany. As such superintendent for the Respondent, Wrightwas in complete charge of the job and supervised, fromtime to time during the period which this job consumed,approximately 25 employees. During that period of timeWright had the authority to hire, fire, and generallysupervise these employees independently without directsupervision from highermanagement officials of theRespondent.According to Fresolone, the drilling portion of theConowingo job was performed in good fashion. This wasalsoconfirmed by the Respondent's district boringmanager,Ross Bamford. However, according to bothFresolone and Bamford, the other portions of the workwhich consisted of the testing of the ground drilled orbored, and other tests which had to be made, were delayedand not properly performed to the extent that theiThe Respondent also contends that this matter should not be heard bythe Board but should be deferred to the arbitration provisions in the currentcollective-bargaining agreement between the Respondent and the Umon.However, one of the dischargees, Joseph F. Herr, did file a grievance withthe Union immediately after his layoff, This grievance was never processedbeyond a letter of inquiry from the Union to the Respondent and an answerby the Respondent's,generalmanager.Careful consideration of thegrievance and arbitration procedure set forth in the collective-bargainingagreement(Art. IV)reveals that the time for filing the next step of thegrievance procedure has long since expired and there is no statementanywhere on the record, or in any of the Respondent's contentions, to theeffect that it will waive any of the tune-hmitmg provisions of the grievanceRespondent's client requested that Wright not be placed incharge of any future jobs performed by the Respondent forthat company.Also, during this job, Wright encountered some difficul-tieswith drillerWayne Lipscomb. According to Wright,Lipscomb was just not performing up to par or listening toinstructionsandWright asked Fresolone to removeLipscomb from the job. However, contrary to Wright'stestimony in this respect, Fresolone testified that whatactually occurred was that one of the two drills being usedwas broken and that Lipscomb was, therefore, idle.Accordingly, when informed of this, Fresolone orderedLipscomb back to the Baltimore area to perform otherwork but, then, later on, sent Lipscomb back to theConowingo jobsite when his presence there becamenecessary to perform the work. According to Fresolone, itwas Wright's inability to get along with Lipscomb whichcaused somedifficulty and not Lipscomb's inability toperform. Inanyevent, it should be noted that Fresolone'scriticism of Wright's performance as superintendent of theConowingo job had nothing whatsoever to do withWright's ability as a driller, the position from which he wasultimately discharged.About the time that the Conowingo job was winding upin the summer of 1974, presumably around July or August,Wright,without consulting Fresolone, directlymadecontact with Respondent's Vice President Miller whoseoffice was in Houston, Texas. His conversation with Millerresulted,ultimately, inWright's being transferred on orabout August 19, 1974, to Respondent's Detroit, Michigan,facility, there to train for the position of district manager ofthe Detroit area. Whether Miller consulted with Fresolonewith regard to Wright's ability to handle the job of districtmanager before Miller assigned Wright to the Detroitoffice is not revealed by the record.Evidently, after remaining in Detroit for approximately 2weeks,Wright was disappointed with the prospects of theDetroit districtmanagership,or at leastwith the moneythatwas being offered to him in the event that themanagership was granted to him. Therefore, over theLabor Day weekend of 1974 Wright returned to his homeand appeared at the Respondent's Baltimore area facilityfor work as a driller on the morning of September 3, 1974.When he appeared Fresolone was surprised, havingthought that Wright had remained in Detroit. In any event,Wright worked around the Respondent's yard in variouscapacities on that day and either late in that day or thefollowing day, September 4, was assigned to a job as drillerfor a client in southern Maryland at Solomon. Hisassistant on that job was driller-helper Joseph Herr.and arbitration procedures. Additionally, the said procedures cover onlydisputes regarding interpretation,application,or observance of the terms ofthe agreement.A reading of the agreement reveals no provision for thelayoffs or discharges to be determined by seniority and, in fact, theagreement'smanagement rights clause(Art. VI) is sobroadlywritten as togive to the Employer almost complete control over hiring, firing, anddisciplingof employees without any limitation. Accordingly,for theforegoing reasons, I find and conclude that deferment of the matterscomplained of in the complaint herein would not be feasible or properwithin the policy set forth by the Board inCollyer Insulated Wire, A Gulf andWesternSystems Co.,192 NLRB 837 (1971),and the casesissued by theBoard since then in which deferral to arbitration has been ordered. 204DECISIONSOF NATIONALLABOR RELATIONS BOARDJoseph Herr, who assisted Wright at the Solomons job,was hired by the Respondent on or about August 16, 1973,as a driller's helper. Shortly thereafter, approximately 3months, Herr was promoted to the position of driller. Heserved as a driller for the most part during the entire periodfrom the date of his promotion until September 4, 1974,when he reverted to the position of driller-helper. It isinconsequential to the decision in this case whether at alltimes during the period from his originally acting as adriller until September 4, 1974, Herr was employed only asa driller or whether there were times during that period oftime when he worked only as a driller-helper. Inanyevent,there would seem to have been little or no dissatisfactionexpressed by any of Herr's superiors during that periodwith regard to the manner in which he performed his work.As a matter of fact, Wright testified that during the periodsof time that Herr worked as his driller-helper Herrperformed admirably. It should be noted, as heretoforereferred to, that it was Herr who assisted Wright on thespecial job for which Wright received a $100 bonus fromthe Respondent for outstanding performance.In any event, as heretofore noted, on September 4, 1974,Herr went to the Solomons job with Wright as Wright'sdriller-helper.According to Boring Manager Bamford, onthe week preceding September 9, 1974, in each employees'pay envelope was a notice to the effect that there was to bean employees' meeting with Bamford and Fresolone onSeptember 9 at the Respondent's Baltimore area headquar-ters.Wright and Herr came up from Solomons andattended that meeting which took place on the morning ofSeptember 9. According to Wright, he had asked to leaveto go to the meeting on September 9 and had been givenpermission to leave the Solomons jobsite by the client'sforeman.Also, according toWright, the meeting wasmandatory and it was necessary for him and for Herr toattend. According to Bamford, the client at Solomons hadrequested thatwork on the drilling, for which theRespondent was hired, be performed on September 9 andthat neitherWright nor Herr was supposed to attend themeeting on September 9 at the Respondent's Baltimorearea headquarters.At the September 9 meeting werediscussed, among other things, requested changes by theemployees in the personnel and equipment allowance ofthe employees by the Respondent.After the meeting ended, Wright was sent to Pennsylvan-ia to pick up a diamond drill to be used on the Solomonsjob. According to Fresolone, the only reason Wright wassent up there was because it was too late for Wright toreturn to the Solomons job and, although the diamond drillwas needed at the Solomons job, Fresolone testified that hehimself would have gone to Pennsylvania to pick up thedrill ifWright and Herr had remained at the Solomons jobwhere they belonged.Inanyevent, the Solomons job ended soon thereafter,and on September 26 all of Respondent's employeesreceived with their pay envelope a memorandum whichannounced a change in personnel and equipment allow-ance. This' matter was discussed among the employees attheRespondent's headquarters, among them Herr andWright, and the group of four or five employees selectedHerr to call Respondent's Regional Manager Gibson inHackensack, New Jersey, to make further inquiries withregard to the changes about which the employees and Herrevidentlyhad some doubt. Among other things, thememorandum also instructed the employees that the jobpicture in the drilling field looked rather bleak at themoment and explained to a certain extent why the changesbecame necessary with regard to expenses. Referring to themeeting of September 9, the memo stated that although adiscussion had taken place with regard to expenses andthat the employees had requested a $25-per-week allow-ance for the individuals with pickups and a $10-a-weekallowance for cars,Mr. Gibson, in Hackensack, NewJersey, did not approve. Gibson stated that he was notreceptive to any amount, according to the memo, and thathisattitudewas to follow only contract agreementprovisions. The memorandum further stated that the use ofpersonal vehicles on jobs and compensation thereforshould be worked out prior to the job with Joe Fresoloneor Ross Bamford.Because of this puzzling situation, as noted above, afterbeing selected as spokesman, Herr, without speaking firstto either Fresolone or Bamford, called Gibson on thatnight, Thursday, September 26, with regard to the matter.Although Gibson did not testify, Herr, who testified as tothe conversation with Gibson, admitted that Gibson moreor less verified what the memo had stated, but, however,seemed to leave the door open to the extent that he statedthat he would call or speak to Bamford and/or Fresolone.AfterHerr finished his telephone conversation withGibson, he called Fresolone at the latter's home and toldthe latter that he had made the phone call. Fresolone hadmerely answered to the effect that he thanked Herr forinforming him of thesame.There was no indication eitherby Herr or by Fresolone, in testifying, that Fresolone wasangry or upset with regard to the fact that Herr had madethe phone call.The following day, Friday, September 27, Herr wasengaged as a driller-helper with driller Frank Ostovitz at ajob in Edgewood, Maryland. While they were at that job,Bamford and Fresolone made a visit to the site and had, aconversation with Ostovitz who then informed Herr thatHerr was being laid off effective that day. Although Herrimmediately attempted to speak with Fresolone about thelayoff, Fresolone and Bamford were already leaving thesite by car and Herr was unable to speak to either of themat that time. According to Herr, over that weekend heattempted to contact Fresolone and Bamford but wasunable to make contact. Accordingly, on the morning ofMonday, September 30, Herr reported for work, as usual,at the Respondent's headquarters for the Baltimore area.In the meantime during the week before that,the sameweek in which the memo above referred to was received bythe employees in their pay envelopes, Wright had obtained10 copies of the Respondent's then current contract withthe Union.2 According to Wright, as confirmed by Herr,Wright distributed these copies of the contract to variousemployees in order to obtain themen's suggestions with2The Respondent's contract with the Union was not directly betweenRespondent belonged known as TheTest Boring Association of Maryland.the Respondent and the Union but rather with the Association to which the RAYMOND INTERNATIONAL, INC.regard to what they would desire to be put into the renewalof the contract which was due to expire on September 8,1975, almost a full year after Wright's distribution of thecontract.Wright also reported for work at the Respondent'sheadquarters for the Baltimore area early on the morningof September 30. At that time, present in addition toWright,were Fresolone and employees Lagasse andLipscomb. Upon his arrival at work, Wright was informedby Fresolone. that Bamford was supposed to have calledWright over the weekend to inform the latter that he waslaid off for lack of work.About that time, Herr appeared and Lagasse andLipscomb left the area evidently to go to work on anassigned job. Thereafter Wright, along wrath Herr, followedFresolone into the company office and asked Fresolone thetrue reasonhe was laid off. According to Wright, he toldFresolone that "helpers were working and you are layingme off." In the office, Fresolone told Wright, according toWright, "I think you know the reason, because you turneddown that job in Detroit and because of the union meetingyou organized." Then, according to both Herr and Wright,Fresolone also said "Furthermore the reason Herr is laidoff is because of his little phone call he made to Gibson inHackensack, New Jersey."In contrast to the foregoing testimony of Herr andWright, Fresolone testified that all that he told Wright thatmorning in the presence of Herr was that they were laid offbecause of lack of work. When asked the question directlyon thewitness stand,Fresolone emphatically denied thathe madeanymention whatsoever of Wright's activity indistributing the union contracts and, furthermore, testifiedthat he had no knowledge that Wright had made suchdistribution.Additionally, he testified it would not havemadeany difference to him at any rate inasmuch as (a) hewas notconcerned with the negotiation of any contractssince Vice President Smith in Houston, Texas, was the oneappointed by the Respondent to take care of these mattersand (b) inanyevent the employees were entitled to copiesof the contract. Fresolone further denied, when asked, thathe stated that Herr was discharged because of the phonecallHerr had made to Gibson in Hackensack, New Jersey.Fresolone stated that he absolutely had made no suchstatementand that, in fact, the phone call to Gibson wasnot even mentioned on that morning. He testified,furthermore, that he was not in the least upset with regardto the phone call made by Herr to Gibson inasmuch asGibson had told Herr exactly what had been written in thememo to the menthe previous week and, therefore, therewas nothingthat had occurred on that Fridayevening inthe conversation which would inanyway have beendetrimentalto Fresolone's position.It should further be noted, that Herr and Wright testifiedthat, at that conversation on the morning of September 30,Fresolonehad expressed keen dissatisfaction with how theRespondent Company had acted and stated that he wasdisgustedwith the Company, inferring that he wasunhappy with his employment with the Respondent.Fresolonetestified,to the contrary, that all he hadexpressedwas that he was unhappy because it was205necessary to lay people off, an act which did not afford himany pleasure.C.Contentions,Discussion, and Concluding FindingsThe controversial testimony of Herr and Wright on theone hand and Fresolone on the other with regard to theexact content of the conversation between Wright andFresolone on the morning of September 30 constitutes thecrux of the entire case presented herein. If Fresolone'sversion is the truthful one then there has been no violation.On the other hand, if the testimony of Wright and Herr iscredited then, certainly, a violation has been spelled out. Inorder to determine which of the versions is the exact or,nearly exact, both the General Counsel and the Respon-dent present arguments and examples of contradictionsand ambiguities in the testimony of their opponent'switnesses.A careful reading of the transcript reveals that therewere, indeed, certain inherent conflicts in the testimony ofbothWright and Herr which are pointed out by theRespondent in its brief. Thus, Respondent argues, forinstance, with regard to Herr's testimony, in one place hestated that Fresolone stated that on the morning ofSeptember 30 Fresolone said that Herr was dischargedbecause of the call he had made to Gibson "last night."Since the phone call was made to Gibson on Thursdaynight, September 26, 4 days earlier, and the conversationoccurred on September 30, it is highly unlikely thatFresolone,made the statement that a phone call was made"last night by Herr." In addition, the Respondent makes apoint of the fact that Wright testified that while acting asassistant superintendent of the Respondent for almost ayear,much of whichtime was spentat the ConowingoDam job, Wright was not paid for any overtime and had"donated" his time to the Respondent. Bamford, on theother hand, testified that this was impossible and that,although he could not quote the figures without checkingfurther, Bamford testified that Wright must have been paidovertime inasmuch as his earnings at that time were on ahourly basis and he was paid driller's pay. The contractbetween the Respondent and the Union requires overtimepay for overtime work for drillers. I find that, in thisrespect,Bamford was more believable and Wright'stestimony with regard thereto was tantamount to "guildingthe lily."Additionally, I conclude that the testimony of Wright tothe effect that Fresolone on the morning of September 30expresseddisgustwith the Respondent is less thanbelievable.Fresolone had been an employee and asuperintendent for the Respondent for a period of 27 years.There is no question that General Counsel admits that theRespondent's business was very slow during the period oftime with which this proceeding is concerned. It takes nospecialized knowledge to know that building and contract-ing business was falling off during the entire period of1974. In view of the foregoing, therefore, I conclude thatthe more logical choice is that Fresolone was expressingregret for having to lay people off and was thereforeunhappy, but was not expressing disgust or dislike for theRespondent. 206DECISIONSOF NATIONALLABOR RELATIONS BOARDUnder all of these circumstances, I find and concludethat Fresolone's version of what occurred on the morningof September 30, 1974, is the more accurate and,accordingly, do not accept as reliable the versions ofWright and Herr.This finding is bolstered by other undenied factors whichappear in the record. As stated above, the year 1974 wasdisastrous in the building and construction industry.Accordingly, as far back as the early part of the summer of1974, Fresolone and Bamford were faced with the necessityto lay off employees and, in fact, during that period of timesome employees were laid off. The General Counsel arguesthat even though the layoff might have been necessary, thechoice of Herr and especially of Wright was not made inthe order of seniority, that is,last in,first out. Furthermore,theGeneral Counsel contends that Wright was not theleast seniorof the drillers and that, therefore, he should nothave been laid off. Additionally, General Counsel main-tains that it was the custom of the Respondent, as broughtout in testimony, that, when there was a layoff, drillers'helpers were first laid off and drillers were permitted totake over the job of driller-helper and were given thatchoice before being laid off.It is significantin connection with the latter thatFresolone and Bamford testified that during the summer of1974, when the question of layoffs became critical, Wrightwas asked if he would be willing to bump back to drillers'helper in the event such became necessary. According toFresolone, Wright answered that he would not be willing togo back to the position of drillers' helper, he would notwork at that pay scale, and he would not work for that pay.When called on rebuttal Wright did not dispute thistestimony.Accordingly, I give credence to the Respon-dent'sargument,and to the testimony of Respondent'switnesses, to the effect that this was the reason why, whenWright was laid off, he was not given the choice ofbumping a driller-helper for a driller-helper job rather thanbeing laid off.Moreover, there is no provision in thecontract introduced into evidence as the current agreementbetween the Respondent and the Union, which sets forthany criteria with regard to the manner in which layoffsmust be made and, although the Respondent, admittedly,normally would adhere to seniority when confronted withthe necessity for layoff, there is no contractual obligationto follow a seniority system.Another critical point raised by counsel for GeneralCounsel and Respondent is the so-called retention ofLipscombas againstthe layoff of Wright with regard towho was the better of the two employees in their capacityas drillers. I find Fresolone's testimony in this respect to bemost believable and most logical. He testified that Wrighthad expressedon a number of occasions his unwillingnessto accept out-of-townassignmentswhich would keep himaway from home for asomewhatprolonged length of time.Although the General Counsel elicited from Fresolone anadmissionto the effect that employees other than Wrighthad also refused out-of-townassignments,Fresolonewithout contradiction testified that the employees who sorefused had just returned from rather lengthy out-of-townassignments and therefore turned them down whereasWright had completely in the past refused such -out-of-town assignmentsand, accordingly, it would seem that thiswould make Lipscomba more desirableemployeebecause,as testified by Fresolone, Lipscombwas willingto and didaccept out-of-townassignmentseven though he would rateboth Lipscomb and Wrightas equalin their capacity asdrillers.In coming to all of the foregoing conclusions ,l have notdiscussed completely all of the conflicts of testimonypresented by the record herein. To do so would be tounduly lengthen this Decision. Nor have I ignored theargumentby General Counsel that Wright's immediatesuccesswith the Respondent soon after he was hired wouldindicate that he was such a valuable employee that it wouldbe incredible to believe Respondent's argument thatWright was not a more valuable employee than wasLipscomb. However, it should be noted that Wright wasnot a willing or cooperative employee in certain respects,as found above. Additionally, from the point of view ofpure liklihood of events, the Respondent's version of whatoccurred would seem to be the morereasonable.Finally, even if it were to be found that strict senioritywas to be observed in laying off individuals, the Respon-dent did adhere to such. The record, as submitted bywritten evidence in the form of a seniority list by theRespondent, shows that driller Baker and driller-helperPhillipswere senioron the list to Wright and Herr. Junioremployees had been laid off in both classifications beforeeitherWright or Herr were laid off. The General Counseldid elicit testimony to the effect that Baker and Phillipswere brought back to the Respondent's employ afterbreaks in service due to layoffs after Wright and Hen wereemployed.However, the list submitted clearly, demon-stratesthat senioritydatesare the dates of first employ-ment.This is true even in the case of Wright who, when hebecame assistantsuperintendent,was a supervisor andduring the period thathe was actingas superintendent wasnot a rank-and-file employee and did not lose his seniorityright when he came back to work on September 4 as rank-and-file driller. This is truebecause onthe seniority list itshows that Joseph Wright's original hiring date was hisseniority date and that was June 8, 1973, the day he firstwent to work for the Respondent. Accordingly, theRespondent's contentionthat a break in employment dueto layoff did not affect the seniority of its employees iscredible and I acceptthe same.Moreover,sincethe layoffs of Wright and Herr, noemployees have been hired and,moreover, employees withgreater seniority thanWright and Herr have been laid offand have notbeen recalled.Additionally, although some ofthe remainingemployees have beengivenovertime work,such overtime was the result of the peculiarrequirementsforworktime specified by Respondent's clients such ascontractorsengaged inbuilding theWashington, D.C.,Metro Subway System.Finally, I have carefully considered the timing of thelayoffs of Wright and Herr. As noted,each was active inprotected activity the weeks they were laid off. However,although thiscircumstance raises grave suspicion, the othercircumstances surroundingthe layoffs, as found heretofore,serve to balanceout the factorof timing.The monthly salesfigures for the Respondent's Baltimore area show that the RAYMOND INTERNATIONAL, INC.207monthending September 30, 1974, was worse than themonths before that and that the figures declined at a steadyrate for the balance of the year. Accordingly, the layoffscoming when they did, were seemingly justified whenconsidered in the light of these figures and the entirerecord.Under all of the foregoing circumstances, I find andconcludethat the General Counsel has failed-to prove by apreponderance of the credible evidence the allegations setforth in the complaint.2.The , Union, the Operating Engineers, is a labororganization within the meaning of Section 2(2) of the Act.3.By laying offWright and Herr on or aboutSeptember 30, 1974, the Respondent did not engage indiscriminatory selection of these individuals for layoff and,accordingly, did not commit violations of Section 8(a)(3)and (1) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.3 In the event no exceptionsare filed as provided by Sec. 102.46 of theRules and Regulationsof the National Labor Relations Board, the findings,conclusions,and recommendedOrder herein shall, as provided in Sec.ORDERSItishereby ordered that the complaint herein bedismissed in its entirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.